Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (4033518).

Fleming teaches the claimed invention, except the intended use as recited:

[AltContent: textbox (Support / frame)][AltContent: arrow][AltContent: textbox (Leaf deflector)][AltContent: arrow]
    PNG
    media_image1.png
    182
    282
    media_image1.png
    Greyscale


[AltContent: textbox (Discharge pipe)][AltContent: arrow][AltContent: textbox (Blower / pneumatic impulse resource)][AltContent: arrow]
    PNG
    media_image2.png
    204
    179
    media_image2.png
    Greyscale



[AltContent: textbox (Flow concentrator)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    255
    423
    media_image3.png
    Greyscale

[AltContent: textbox (shredder)]


Claim 1. (currently amended) A sugarcane biomass chopper, comprising: 
a main support (marked up) configured for attachment to arms of a harvester's top cutter or topper; 
a leaf deflector attached to said main support (marked up), 
a shredder connected to said leaf deflector on one side (marked up) and a pneumatic impulse resource on a second side (marked up); 
the pneumatic impulse resource is further connected to a flow concentrator (marked up); and 
a discharge pipe (marked up) connected to said flow concentrator, 
configured so that biomass is directed by the leaf deflector to the pneumatic impulse resource and into the shredder, which in turn discharges the shredded biomass through the flow concentrator and the discharge pipe (intended use / capability is obvious to one skilled in the art).  

Although, the particular chopper lacks structure to distinctly and particularly claim “a sugarcane biomass” application, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to similarly provide shredding, pneumatic blowing and unloading (pipe, chute) using sound engineering judgement in all applications where agricultural product is handled and discharged.

Claim 2. (currently amended) The sugarcane biomass chopper of claim 1 wherein the main support comprises a hydraulic motor, which drives the chopper through flexible hoses.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick and choose the type of driving means used for driving the chopper, such as a well known hydraulic motor with obvious hoses.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671